Citation Nr: 0204812	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  96-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous condition.

In a January 2001 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a nervous 
disorder.

The veteran appealed the Board's January 2001 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, 
hereinafter referred to as the Court).  In an Order entered 
in June 2001, the Court vacated the Board's decision pursuant 
to a joint motion of the appellant and the Secretary of 
Veterans Affairs.  The Order and joint motion directed the 
Department of Veterans Affairs (VA) to adequately discuss the 
notice and assistance requirements mandated by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).


FINDINGS OF FACT

1.  The Department of Veterans Affairs  has obtained all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal; the veteran has been afforded the 
opportunity to identify available, relevant evidence and has 
not done so.

2.  In an April 1988 rating decision, the RO denied service 
connection for a nervous condition.

3.  The evidence received subsequent to the April 1988 rating 
decision, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1988 RO decision denying service connection 
for depressive reaction is final.  38 U.S.C.A. § 7104(b) 
(West 1991).

2.  The evidence received subsequent to the RO's April 1988 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for a 
nervous condition.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (2001).

3.  The Department of Veterans Affairs duty to assist in the 
development of the veteran's claim and the notification 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. § 3.156(a), 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested that his claim for service 
connection for a neuropsychiatric disorder be reopened.  His 
claim for service connection for a nervous disorder was 
denied by an April 1988 rating decision from which the 
veteran did not perfect an appeal.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Also, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2001).

I.  VCAA Considerations

As directed by the Court, the following is a discussion of 
the applicability and compliance with the requirements of the 
VCAA as it pertains to claims to reopen a previously and 
finally denied claim for entitlement to service connection 
for the purpose of compensation benefits.  

A. Duty to Assist in Development of Requests to Reopen a 
Finally Decided Claim

The VCAA applies to claims to reopen a previously denied 
claim for compensation benefits if, as in this case, the 
claim was pending on or before August 29, 2001.  However, by 
regulations adopted pursuant to VCAA, VA has a somewhat more 
limited duty to assist the veteran in development of a 
previously disallowed claim than in the case of a new claim.  

Pursuant to 38 C.F.R. § 3.159 (2001), The Department of 
Veterans Affairs (VA) has the following general duties to 
assist a claimant in obtaining evidence to development his 
claim:  

1) Obtain non-Federal-agency source 
records, including private medical care 
records, records from former employers 
and other non-Federal government sources; 
provided that the claimant does the 
following: a) cooperates fully in VA's 
reasonable efforts to obtain such 
records, including providing information 
sufficient to identify and locate 
existing records, including the person, 
company, agency or other custodian 
holding the records; b) provides the 
approximate time frame covered by the 
records, and; c) advises VA of the 
condition for which treatment was 
provided; 

2) obtain evidence in the custody of a 
Federal agency, 

3) obtain service medical records, and; 

4) under some circumstances, provide a 
medical examination or obtain a medical 
opinion.

However, in the case of a previously denied claim which the 
appellant wishes to reopen based on new and material 
evidence, nothing in VCAA requires VA to VCAA to reopen such 
a claim in the absence of new and material evidence.  
38 C.F.R. § 3.156 (2001).  

Nonetheless, VA may have some limited duties to assist the 
veteran in his attempt to reopen a claim.  Pursuant to 
38 C.F.R. § 3.159(c), in addition to reasonable efforts to 
assist the claim in substantiating the claim, VA will give 
the following assistance: 1) Obtain non-Federal-agency source 
records; 2) obtain Federal government records, and; 3) in the 
case of a compensation claim, obtain service medical records.  

VA is not obligated to provide the veteran a medical 
examination or obtain a medical opinion in the case of a 
request to reopen a claim where VA determines, after 
fulfilling its somewhat limited duties to assist the claim, 
that no new and material evidence has been submitted.  
38 C.F.R. § 3.159(c) (2001).

In this case, the veteran has not asserted, nor does the 
record indicate that additional evidence may be obtained to 
support his claim.  The veteran has had several opportunities 
to identify sources of evidence but has not responded with 
the specificity which would require VA to assist in the 
development of his claim.  These opportunities include the 
claims form he filed, his testimony before a hearing officer 
at the RO, his Notice of Disagreement, his VA Form 9, and the 
informal brief filed on his behalf by his representative 
service organization.  He has not provided names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related.

The VA's duty to assist the veteran is not a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1999).  The veteran has 
the responsibility to cooperate in the development of the 
claim.  The veteran is advised that the duty to assist is not 
unlimited.  VA is not required to undertake a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support the veteran's 
contentions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

B.  Duty to Notify Claimant of Inability to Obtain Records

Pursuant to 38 C.F.R. § 3.159(e), provided that VA makes 
reasonable efforts to obtain relevant non-Federal records but 
is unable to obtain the, or after continued efforts to obtain 
Federal records it concludes that it is reasonably certain 
such records do not exist or further efforts to obtain them 
would be futile, VA will provide the claimant with oral or 
written notice of such fact.  The notice must contain: 1) the 
identity of the records VA was unable to obtain; 2) an 
explanation of the efforts VA made to obtain the records; 3) 
a description of any further action VA will take regarding 
the claim, including, but not limited to, notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain, and; 4) 
notice that the claimant is ultimately responsible for 
providing evidence.

In this case, the veteran has not identified with the 
required specificity any additional documents which might be 
obtain in an effort to assist him in reopening his claim.  
Therefore, the notification duties discussed immediately 
above do not apply.

II.  Merits of Request to Reopen Claim

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2001).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

In an April 1988 rating decision, the RO denied service 
connection for a nervous condition.  The veteran was notified 
of that decision but did not appeal within one year of 
receiving notice of the decision.  See 38 C.F.R. § 19.192 
(1987).  Accordingly, the April 1988 rating decision by the 
RO is final.  38 C.F.R. § 19.192 (1987).  The question 
presently before the Board is limited to whether the veteran 
has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.104 
(2001).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

As discussed above, current regulations for reopening a final 
decision that denied service connection require determining 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a).  Prior to the recent passage of VCAA, 
precedential case law required that if new and material 
evidence had been submitted, a well-grounded analysis took 
place immediately upon reopening the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  However, with the 
elimination of the well-grounded analysis requirement through 
the Veterans Claims Assistance Act, the Board may now proceed 
from the reopening of the claim, where appropriate, directly 
to an evaluation of the merits of the claim, after ensuring 
that VA's duty to assist has been satisfied.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the April 1988 rating decision, the RO found that there 
was no competent medical evidence to show that the veteran's 
nervous condition existed during active military service or 
within the presumptive period following service discharge.  
The evidence received since the April 1988 rating decision 
regarding service connection for a nervous condition includes 
an April 1979 psychological evaluation from Brentwood 
Hospital, a June 1992 letter of medical treatment from John 
H. Haynes, Jr., M.D., an August 1994 psychological evaluation 
by Eve Struve, Ph.D., a November 1994 VA mental disorders 
examination, an August 1994 Social Security Administration 
(SSA) application and Disability Report, a December 1994 SSA 
Disability Determination and Transmittal (along with 
accompanying supporting evidence), a May 1999 statement of 
medical treatment from a VA staff psychiatrist, lay witness 
statements dated in January 2000 and September 2000, as well 
as statements submitted by the veteran to VA in support of 
his claim.  The Board finds that while this evidence is new, 
none of it is material to the appellant's claim.  The record 
also includes additional medical evidence that relates solely 
to the veteran's other claims before VA, and thus will not be 
discussed in this decision.         

The Board first considers the evidence from the April 1979 
psychological evaluation from Brentwood Hospital.  While this 
evidence is new, in that it has not previously been 
considered in conjunction with the veteran's claim, it is not 
material to his claim.  This evaluation report describes the 
psychological test that the veteran performed as part of the 
evaluation, and the diagnosis of psychotic depressive 
reaction.  However, there is no indication from this report 
that the veteran's psychotic depressive reaction is related 
to service.  Thus, the Board finds that this evidence is not 
material to the veteran's claim.       

The Board also considers the June 1992 letter of medical 
treatment from Dr.  Haynes.  While this evidence is new, it 
is not material to the veteran's claim.  In this letter, Dr. 
Haynes stated that he had been treating the veteran for 
several years and that the veteran had "emotional 
instability".  Dr. Haynes did not indicate in the letter 
that his treatment of the veteran was in any way related to 
service.  Therefore, the evidence is not material to his 
claim.  

In considering the August 1994 psychological evaluation 
report by Eve Struve, Ph.D., the Board finds that this also 
is new but not material to the veteran's claim.  In her 
report, Dr. Struve detailed the veteran's background, 
including a history of drinking alcohol since entering the 
Air Force.  Dr. Struve evaluated the veteran as having a 
mixed personality disorder.  However, there is no indication 
in the report that the veteran's personality disorder is 
related to his service in the Air Force.   Thus, this 
evidence is also not material to the veteran's claim.

The Board considers next the veteran's November 1994 VA 
mental disorders examination report.  The report explains in 
great detail the extent of the veteran's mental disorder, 
diagnosed as "paranoid disorder, chronic, severe, with 
chronic depression, chronic anxiety, restrictive interest, 
social withdrawal, phobic anxiety in meeting anyone he knows 
and a general nihilistic outlook on everything that 
everything is going to be turned towards him in a negative 
direction or appraisal."        The Board finds that this 
evidence is new, but also not material to his claim.  The 
examiner does not associate the veteran's mental illness to 
his active military service in the Air Force from 1953 to 
1957.  Rather, the evidence focuses on the current 
symptomatology and extent of his mental illness.  The report 
does not indicate that the veteran's military service had any 
impact on his current psychiatric disability.  For this 
reason, none of this evidence is material to the veteran's 
claim.      

In reviewing the veteran's August 1994 SSA application and 
Disability Report, as well as the December 1994 SSA 
Disability Determination and Transmittal, the Board similarly 
finds that this evidence is new but not material to his 
service connection claim.  As part of his SSA disability 
application, the veteran described that he had a "mental 
problem" and problems with his "nerves".  However, nowhere 
in his application does he attribute his mental difficulties 
to his active military service.  Likewise, the Disability 
Determination and accompanying supporting evidence supports 
the finding of the veteran's paranoid personality disorder, 
but does not lend any evidence to the veteran's claim that 
his nervous condition is related to service.  Thus, none of 
this evidence from SSA is material to the veteran's claim.

The May 1999 statement of medical treatment from a VA staff 
psychiatrist is also new but not material to the veteran's 
claim.  The statement reveals that the veteran is being 
treated for depression.  The statement does not elaborate on 
the source of this mental condition, let alone associating 
the condition to active military service.  Therefore, the 
statement is not material to the veteran's claim.  

The veteran has also submitted lay statements that are new 
but not material to the veteran's claim.  One proponent of 
such a statement, who had known the veteran since 1942, 
reiterated much of the veteran's school and work history, and 
at the end of his statement suggested that the veteran's 
mental problems started in the Air Force.  

The veteran's sister related her impression of the veteran 
after he returned from the service.  She, too, stated that 
she believed that the veteran's mental condition was caused 
by his military service.  Similarly, the September 2000 
statement from a third witness associates the veteran's 
mental condition to his military service.  

However, none of these proponents of lay statements supplied 
medical evidence to support their opinions regarding the 
source of the veteran's mental condition, nor provided 
evidence of their own medical expertise to supply such an 
opinion.  Consequently, their statements do not constitute 
competent medical evidence of a relationship between the 
veteran's current mental condition and his military service.  
See Espiritu v. Dersinski, 2 Vet. App. 492 (1992).  The 
veteran's claim must be based on a diagnosis or opinion by a 
qualified physician and supported by a physical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, 
these lay witness statements, while, eminently credible, do 
not satisfy what is necessary to be material to the veteran's 
service connection claim.

The veteran has also submitted numerous statements of his own 
to the effect that his nervous condition began in service.  
However, none of these statements is supported by evidence 
from a competent medical authority that connects his current 
nervous condition to his military service.  The Board is left 
with only the veteran's assertions that his current mental 
disorder is connected to his active military service.  As 
Green, supra relates, the lack of competent medical evidence 
defeats the veteran's assertions.  As the evidence fails to 
provide such an etiology of the veteran's current mental 
condition from a medical authority, all of this evidence is 
deemed to be not material to the veteran's claim.

The Board also notes that the veteran has submitted several 
pieces of medical and other documentary evidence since the 
Board's August 2000 remand decision that is duplicate 
evidence, submitted prior to the last final decision or 
discussed previously in this decision.  By its very nature, 
this evidence is not new, and thus is not sufficient to 
reopen the veteran's claim.   

Finally, in February 2002, the veteran submitted written lay 
statements from his sister and brother-in-law, as well as his 
own statement.  He submitted the statements with a waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  The statement from the veteran's sister 
asserts that the veteran was not the same outgoing, well 
rounded person after his discharge from service.  She 
asserted that he became progressively worse, and then listed 
a number of symptoms, including inability to handle pressure 
in a work setting, lack of social skills, low self-esteem, 
feelings of failure, memory loss, lack of patience, 
resentment and negative attitude

The veteran's brother-in-law is apparently based on a history 
provided by others, as there is no indication in the 
statement that its proponent had personal knowledge of the 
events or circumstances described, except a description of 
some of the veteran's current behavior.  

The veteran's statement dated in December 2001 is a 
reiteration of his claim that the onset his "mental 
problems" was during his active duty service in the Air 
Force.

There is no evidence in the record which indicates that any 
of the proponents of the statements submitted directly to the 
Board in February 2002 have the expertise to render opinions 
about a nexus between the veteran's claimed current 
neuropsychiatric disability and any disease, event, or injury 
incurred in service.  As such, the statements are afforded no 
probative weight and do not constitute material evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As none of the evidence added to the record since the RO's 
April 1988 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a causal nexus between the veteran's current 
mental disorder and his military service, the Board concludes 
the additional evidence does not constitute new and material 
evidence sufficient to reopen his service connection claim.  
Therefore, the April 1988 rating decision remains final, and 
the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
the claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decision and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen her claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a mental disorder.  The 
benefits sought on appeal remain denied. 


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

